Citation Nr: 0025746	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a nervous disorder with 
headaches, including as secondary to service-connected 
laceration of the left eyebrow.


REPRESENTATION

Appellant represented by:  Kenneth M. Carpenter, Esq. 


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1976.  The veteran also served in the United States 
Naval Reserve from November 1976 to October 1992.  The issue 
on appeal was denied by the Board of Veterans' Appeals 
(Board) in a decision in June 1999.  In an Order dated in 
January 2000, pursuant to an unopposed motion by the 
Secretary, the Court of Appeals for Veterans Claims vacated 
and remanded the case to the Board.

The veteran contends, in essence, that she currently has a 
nervous disorder with headaches as a result of an injury to 
her head and resultant laceration of the left eyebrow 
sustained during service.  She further maintains that during 
service, she had sought treatment from a private physician 
for her constant headaches, and that he had told her that her 
nerves had been affected from the in-service head injury.  In 
addition, the veteran also contends that when she was 
discharged from service, she did not receive a medical 
examination.  

Service medical records, to include those compiled during the 
veteran's service with the United States Naval Reserve, 
reflect that in March 1981 he sustained a laceration to the 
left eyebrow after she ran into the edge of an open door.  At 
that time, it was reported that the veteran did not suffer 
any loss of consciousness.  The cut was closed with sutures 
and no residual disability was noted.  The veteran was 
diagnosed as having a laceration of the mid-left eyebrow.  
The remainder of the service medical records are entirely 
devoid of any complaints, findings or treatment of any 
psychiatric disability or residuals associated with the 
laceration of the mid-left eyebrow.  In this regard, during 
numerous in-service annual, triannual, reenlistment and 
extension examinations conducted throughout the veteran's 
reserve service, the veteran denied having sustained an 
injury to the head and  denied having any depression, 
excessive worry, loss of consciousness, or nervous trouble of 
any sort.  Her head and psychiatric system were reported to 
have been normal.

Numerous post-service VA and private medical records, dating 
from 1995 to 1996, reflect that the veteran had a barely 
perceptible, nontender one and 1/2 centimeters vertical scar, 
which bisected the left eyebrow.  These reports also reflect 
that the veteran had been diagnosed as having various 
psychiatric disorders such as, anxiety disorder, depression, 
post-traumatic stress disorder and obsessive compulsive 
disorder.  None of these medical reports, however, contain 
any medical opinion indicating that the aforementioned 
disorders were either caused by or chronically worsened by 
the service-connected laceration of the left eyebrow.  In 
addition, when examined by VA in January 1995, the veteran 
indicated that her psychological problems had begun in 1974, 
after a dispute with a supervisor (as noted previously the 
veteran sustained the laceration to her left-mid eyebrow in 
1981).  The veteran, however, did not relate any of her past 
or current psychological problems with her in-service 
laceration to the mid-left eyebrow.

VA has an obligation to notify a veteran under section 
5103(a) when the circumstances of the case put the Department 
on notice that relevant evidence may exist, or could be 
obtained, that, if true, would make the claim "plausible" 
and that such evidence had not been submitted with the 
application.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997)

To comply with the directives of the joint motion for remand, 
the case is REMANDED to the regional office (RO) for the 
following development:

		
1.  The veteran should asked to provide 
the name and address of the private 
physician from whom she reportedly 
sought treatment during service for 
constant headaches and who told her that 
her nerves had been affected from the 
inservice head injury. The date(s) of 
such treatment also should be provided. 
The veteran should be advised that the 
requested material could serve to 
substantiate her claim.

2.  The private physician named by the 
veteran then should be contacted and 
asked to provide copies of all records 
of treatment she received on the date(s) 
in question.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




